*561ORDER
PER CURIAM:
James Reppy appeals from the entry of judgment following a jury trial where the jury awarded him damages for personal injuries arising out of an automobile accident in the amount of $292,000. The judgment did not award Reppy pre-judgment interest' though Reppy contends he was entitled to same as a matter of law pursuant to section 408.040. Because Reppy does not challenge on appeal each basis which could have supported the trial court’s judgment refusing to award prejudgment interest, we affirm. Rule 84.16(b).